 



Exhibit 10.11
Summary of Executive Compensation Arrangements

                                  Named     Position     Effective Date     Base
Salary     Annual Target     Executive Officer                       Bonus      
                      (% of Salary)    
1. Jeffrey R. Rodek
    Executive Chairman of the Board     July 1, 2006     $400,000     0%    
2. Godfrey R. Sullivan
    President and Chief Executive Officer     July 21, 2005     $535,000    
100%    
3. David W. Odell
    Chief Financial
Officer     July 21, 2005     $355,000     60%    
4. Robin L. Washington
    Chief Financial
Officer     January 17, 2006     $355,000     60%    
5. Mark D. Cochran
    Vice President, General Counsel and Secretary     July 21, 2005     $286,000
    60%    
6. Heidi M. Melin
    Chief Marketing
Officer     June 13, 2005     $260,000     60%    

